******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. DELROY MCPHERSON
               (AC 37872)
                 Alvord, Mullins and Sullivan, Js.
     Argued September 15—officially released October 18, 2016

   (Appeal from Superior Court, judicial district of
Hartford, geographical area number twelve, Prescott,
 J. [judgment]; Baldini, J. [motion to correct illegal
                     sentence].)
  Justin R. Clark, for the appellant (defendant).
  Toni M. Smith-Rosario, senior assistant state’s attor-
ney, with whom, on the brief, were Gail P. Hardy,
state’s attorney, and Adam B. Scott, supervisory assis-
tant state’s attorney, for the appellee (state).
                         Opinion

  PER CURIAM. The defendant, Delroy McPherson,
appeals from the judgment of the trial court dismissing,
for lack of subject matter jurisdiction, his motion to
correct an illegal sentence. On appeal, the defendant
claims that the court erred in dismissing his motion, in
which he alleged that his criminal trial attorney had
provided ineffective assistance of counsel by failing to
advise him properly regarding the immigration conse-
quences of entering guilty pleas to two separate counts
of larceny in the sixth degree in violation of General
Statutes § 53a-125b. We conclude that the court prop-
erly dismissed the defendant’s motion for lack of sub-
ject matter jurisdiction.
   This case is controlled by State v. Casiano, 122 Conn.
App. 61, 68, 998 A.2d 792 (holding that court did not
have jurisdiction over motion to correct illegal sentence
when defendant challenged validity of his guilty plea
on ground that trial counsel gave erroneous advice prior
to entry of such plea), cert. denied, 298 Conn. 931, 5
A.3d 491 (2010). In Casiano, we explained: ‘‘In order for
the court to have jurisdiction over a motion to correct an
illegal sentence after the sentence has been executed,
the sentencing proceeding, and not the [proceedings]
leading to the conviction, must be the subject of the
attack. . . . The defendant’s claim does not attack the
validity of the sentence. Instead, it pertains to . . .
alleged flaws in the court’s acceptance of the plea. As
such, it does not fit within any of the four categories
of claims recognized under Practice Book § 43-22.’’
(Citation omitted; internal quotation marks omitted.)
Id.; see also State v. Monge, 165 Conn. App. 36, 43, 138
A.3d 450 (discussing Casiano), cert. denied, 321 Conn.
924, 138 A.3d 284 (2016); Practice Book § 43-22 (‘‘[t]he
judicial authority may at any time correct an illegal
sentence or other illegal disposition, or it may correct
a sentence imposed in an illegal manner or any other
disposition made in an illegal manner’’). Accordingly,
the court properly dismissed the defendant’s motion to
correct an illegal sentence because the defendant
sought to attack the validity of his guilty pleas, via a
claim of ineffective assistance of trial counsel, rather
than attacking the legality of the sentencing proceeding
or the sentence itself.
  The judgment is affirmed.